                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

ARDWIN F. SYLVESTER                                                PETITIONER
ADC #610150
v.                            No. 5:18CV00078 JLH-JTK

WENDY KELLEY, Director,
Arkansas Department of Correction                                RESPONDENT

                                       JUDGMENT

      Pursuant to the Order entered in this case on this date, IT IS CONSIDERED,

ORDERED and ADJUDGED that the Petition for Writ of Habeas Corpus is DISMISSED,

and the relief prayed for is DENIED.

      SO ADJUDGED this 27th day of February, 2019.




                                            UNITED STATES DISTRICT JUDGE
